Case 19-80657-TLS             Doc 11       Filed 05/10/19 Entered 05/10/19 16:10:44                         Desc Main
                                           Document     Page 1 of 9


                               IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF:                                       )        BK. NO. 19-80657
Robert White Honig,                                     )        (Chapter 13)
Bonnie Lynn Honig,                                      )
                                                        )             CHAPTER 13 PLAN
                                                        )                    AND
                                     DEBTOR(S)          )        NOTICE OF RESISTANCE DEADLINE

                                   NOTICE TO CREDITORS AND DEBTORS

The Bankruptcy Court for the District of Nebraska enacts this Local Form Chapter 13 Plan [hereinafter “plan”]
under the provisions contained in Rule 3015.1 of the Federal Rules of Bankruptcy Procedure. This form plan shall
be used for all Chapter 13 plans filed on or after the effective date of Rule 3015.1.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an
objection to this plan no later than the date designated in the attached Notice of Resistance Deadline. The
Bankruptcy Court may confirm or approve this plan without further notice if no objection to confirmation is filed.
See Bankruptcy Rule 3015.

You must file a timely proof of claim in order to be paid under this plan.

In this District, the amount set forth in the claim controls the amount to be paid to a creditor. The value of the
collateral set forth in the claim controls the amount to be paid subject to the right of the debtor to object to the claim
amount and/or the valuation of the collateral in the claim. Avoidance of security interests or liens must be done by
motion or adversary proceeding as appropriate. Interest is paid to secured creditors in the amount and from the date
specified in the plan.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
limit the amount of a secured claim or the value of collateral. The Debtor acknowledges that such limit on the
amount of the claim or the value of the collateral shall be raised by objection to the claim.

The Debtor acknowledges that the plan does NOT INCLUDE provisions through which the plan ALONE would
avoid a security interest or lien. The Debtor acknowledges that avoidance of a security interest or lien or the
stripping of a lien shall be raised by motion or adversary proceeding as appropriate.

This plan requires that all nonstandard provisions be set forth in PART 11 of the plan and use of PART 11 must be
identified by checking the box below.

DEBTORS MUST CHECK ONE BOX BELOW TO STATE WHETHER NONSTANDARD PROVISIONS
ARE OR ARE NOT CONTAINED IN PART 11 OF THIS PLAN. IF THE BOX IS CHECKED AS “NOT
INCLUDED” OR IF BOTH BOXES ARE CHECKED, THE PROVISIONS CONTAINED IN PART 11
WILL BE INEFFECTIVE.

Nonstandard provisions, set out in PART 11                     Included                    Not Included


PART 1.       PAYMENTS

The Debtor or Debtors (hereinafter called “Debtor”) submits to the Standing Chapter 13 Trustee all projected
disposable income to be received within the applicable commitment period of the plan. The payment schedule is as
follows:
Case 19-80657-TLS            Doc 11       Filed 05/10/19 Entered 05/10/19 16:10:44                       Desc Main
                                          Document     Page 2 of 9


A. Monthly Payment Amount               B. Number of Payments                   Base Amount (A X B)
(include any previous payments)

$1,100.00                               36                                      $39,600.00

$                                                                               $


                                             Total Plan Base Amount: $39,600.00

The payment shall be withheld from the Debtor’s paycheck:                           Yes           No 

Employee’s name from whose check the payment is deducted: Bonnie Lynn Honig

Employer’s name, address, city, state, phone: Walgreens Co., 200 Wilmot Rd., Deerfield, IL 60015

Debtor is paid: Monthly      Twice Monthly        Weekly      Biweekly      Other  ___________________

This plan cures any arrearage in payments to the Chapter 13 Trustee under any prior plan in this case.

NOTE: PLAN PAYMENTS TO THE TRUSTEE MUST BEGIN IMMEDIATELY FOR PLANS
REQUIRING PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS OR LEASE PAYMENTS.
IN THOSE CASES PROVIDING FOR EMPLOYER DEDUCTIONS, THE DEBTOR MUST MAKE
DIRECT PAYMENT TO THE TRUSTEE BY MONEY ORDER OR CASHIER’S CHECK UNTIL THE
EMPLOYER DEDUCTION BEGINS. IN CASES WITHOUT PRE-CONFIRMATION PAYMENTS, PLAN
PAYMENTS MUST COMMENCE WITHIN 30 DAYS OF FILING OF THE PETITION. THE DEBTOR
MUST MAKE DIRECT PAYMENT TO THE TRUSTEE UNTIL THE EMPLOYER DEDUCTION
BEGINS.

PART 2.       ORDER OF PAYMENT OF CLAIMS

Applicable Trustee fees shall be deducted pursuant to 28 U.S.C. § 586(e). Claims shall be paid in the following
order; and, unless otherwise provided, claims within each class shall be paid pro rata:

         1.   Pre-confirmation payments for adequate protection or leases of personal property;

         2.   Minimum monthly payments to secured creditors listed in PART 6 of this plan, minimum arrearage
              payments and regular executory contract payments due on Executory Contracts and Leases in PART 7
              of this plan, and minimum monthly payments on arrearages on 11 U.S.C. § 507(a)(1)(A) priority
              domestic support claims in PART 5(B) of this plan [NOTE: IF THERE ARE NO MINIMUM
              ARREARAGE PAYMENTS OR REGULAR EXECUTORY CONTRACT PAYMENTS
              DESIGNATED IN THE PLAN, THOSE MONIES WILL BE DISTRIBUTED UNDER # 3 ON
              ATTORNEY FEES];

         3.   The Debtor’s attorney’s fees and costs as approved by the Court [NOTE: DEBTOR’S COUNSEL
              SHOULD NOT DESIGNATE A PER MONTH PAYMENT FOR ATTORNEY FEES. UNDER
              THIS ORDER OF PAYMENTS ALL FUNDS WILL BE CODED FOR ATTORNEY FEES
              AFTER THE BEFORE DISCUSSED MINIMUM MONTHLY PAYMENTS AND
              EXECUTORY CONTRACT PAYMENTS];

         4.   After payments of the previously listed amounts in (1) through (3) above, additional funds will be
              distributed prorata to secured claims in PART 6, arrearages on Executory Contracts and Leases in
              PART 7 of this plan and domestic support claims under 11 U.S.C. § 507(a)(1)(A) in PART 5(B) of
              this plan;
Case 19-80657-TLS             Doc 11        Filed 05/10/19 Entered 05/10/19 16:10:44                      Desc Main
                                            Document     Page 3 of 9


          5.   Other administrative expense claims under 11 U.S.C. § 503 and Chapter 7 Trustee compensation
               allowed under 11 U.S.C. § 1326(b)(3);

          6.   Other priority claims in 11 U.S.C. § 507(a) including post-petition tax claims allowed under 11 U.S.C.
               § 1305;

          7.   Payments on co-signed unsecured claims listed in PART 8 of this plan;

          8.   General Unsecured Claims.

PART 3.        §1326(A) PRE-CONFIRMATION ADEQUATE PROTECTION PAYMENTS
               & LEASE PAYMENTS

The following pre-confirmation adequate protection payments on claims secured by personal property and pre-
confirmation lease payments for leases of personal property shall be paid by the Trustee to the below listed creditors
without entry of an order of the Court. The Debtor proposing pre-confirmation payments will immediately
commence plan payments to the Trustee. Creditors must file a timely proof of claim to receive payment. Payments
by the Trustee shall commence to these creditors within 30 days of the filing of the proof of claim unless the Trustee
does not have funds available within 7 working days prior to the end of the 30-day period. Post-confirmation
payments are provided for below in PARTS 6 and 7 of this plan.

                                                         Last Four Digits           Date of Next          Payment
     Creditor’s Name and Full Address                  of Account Number            Payment Due            Amount
1 Kellogg Midwest FCU                               0011                                                $200.00
9601 F St
Omaha, NE 68127

PART 4.        ADMINISTRATIVE CLAIMS

Trustee fees shall be deducted from each payment received by the Trustee.

Neb. R. Bankr. P. 2016-1(A)(4) and Appendix “K” provide for the maximum allowance of Chapter 13 attorney
fees and expenses [Standard Allowable Amount “SAA”] which may be included in a Chapter 13 Plan. Additional
fees or costs in excess of this amount must be approved through the “ALC” Fees process or a separate fee
application. Fees and costs requested for allowance are as follows:

“SAA” Fees Requested               Fees Received Prior to Filing       Balance of “SAA” Fees to Be Paid in Plan

$4,000.00                          $24.00                              $3,976.00

“SAA” Costs Requested              Costs Received Prior to Filing      Balance of “SAA” Costs to Be Paid in Plan

$200.00                            $0.00                               $200.00


PART 5.        PRIORITY CLAIMS

11 U.S.C. § 1322(a) provides that all claims entitled to priority under 11 U.S.C. § 507(a) shall be paid in full in
deferred cash payments unless the holder of a particular claim agrees to a different treatment of such claim except
for a priority claim under 11 U.S.C. § 507(a)(1)(B). It is further provided that any and all pre-petition penalties, and
post-petition penalties and interest, which have attached or will be attached to any such claim, shall be treated as a
general unsecured claim and not entitled to priority. Such claims are as follows:

    A. Domestic Support Obligations

               1)  None. If “None” is checked, the rest of § 5(A) need not be completed or reproduced.
Case 19-80657-TLS                Doc 11         Filed 05/10/19 Entered 05/10/19 16:10:44                                           Desc Main
                                                Document     Page 4 of 9



     B. Arrearages Owed to Domestic Support Obligation Holders Under 11 U.S.C. § 507(a)(1)(A)

                1)  None. If “None” is checked, the rest of § 5(B) need not be completed or reproduced.

     C. Domestic Support Obligations Assigned To Or Owed To A Governmental Unit Under 11 U.S.C. §
        507(a)(1)(B)

            1)  None. If “None” is checked, the rest of § 5(C) need not be completed or reproduced.
     D. Priority Tax Claims Including Post-Petition Tax Claims Allowed Under 11 U.S.C. § 1305

                1)  None. If “None” is checked, the rest of § 5(D) need not be completed or reproduced.

     E. Chapter 7 Trustee Compensation Allowed Under 11 U.S.C. § 1326(b)(3)

                1)  None. If “None” is checked, the rest of § 5(E) need not be completed or reproduced.

     F. Other Priority Claims: Provisions for treatment in Part 11 of plan.

PART 6.         SECURED CLAIMS

     A. Home Mortgage Claims
        (including claims secured by real property which the debtor intends to retain)

                1)  None. If “None” is checked, the rest of § 6(A) need not be completed or reproduced.
                2) Unless otherwise provided in this plan, Debtor shall pay all post-petition mortgage payments
                   directly to each mortgage creditor as those payments ordinarily come due beginning with the first
                   due date after the case is filed and such creditor shall retain any lien securing its claim. Any pre-
                   petition arrearage shall be paid through this Chapter 13 plan with interest as provided below. The
                   amount of pre-petition arrears is determined by the proof of claim, subject to the right of the
                   Debtor to object to the amount set forth in the claim.

                                                                                                                  Minimum
                                                                   Pre-confirmation                                Monthly          Total Payments
                                              Estimated             Interest Rate &            Post-          Payment Amount         on Pre-petition
                             Property        Pre-petition           Dollar Amount         confirmation          on Pre-petition       Arrears Plus
  Name of Creditor          Description       Arrearage              Limit, If Any         Interest Rate           Arrears              Interest
1    Home      Point    8309 S 49th St.     $                    %      $                 %                   $                     $
Financial Corp          Omaha, NE 68157



                3) The following claims secured by real property shall be paid in full through the Chapter 13
                   Plan:

                                                                Pre-confirmation
                                                                 Interest Rate &           Post-              Minimum
                                                                 Dollar Amount        confirmation            Monthly             Total Payments
     Name of Creditor           Property Description              Limit, if any        Interest Rate       Payment Amount          Plus Interest
1                                                           $                         %      $             %                  $




     B. Post-Confirmation Payments to Creditors Secured by Personal Property. Post-confirmation payments
        to creditors holding claims secured by personal property shall be paid as set forth in subparagraphs (1) and
        (2):

                1) Secured Claims to which § 506 Valuation is NOT applicable:
Case 19-80657-TLS                Doc 11        Filed 05/10/19 Entered 05/10/19 16:10:44                           Desc Main
                                               Document     Page 5 of 9


                            a.  None. If “None” is checked, the rest of § 6(B)(1) need not be
                               completed or reproduced.
                            b. Claims listed in this subsection are debts secured by a purchase money
                               security interest in a personal motor vehicle, incurred within 910 days of
                               filing of the bankruptcy OR debts secured by a purchase money security
                               interest in “any other thing of value,” incurred within one year prior to
                               filing of the bankruptcy. These claims will be paid in full with interest as
                               provided below. Unless otherwise ordered by the Court, the claim amount
                               stated on a proof of claim or amended proof of claim filed before the
                               filing deadline under Bankruptcy Rule 3002(c) controls over any contrary
                               amount listed below.

                                                             Pre-confirmation
                                                              Interest Rate &        Post-          Minimum
                                                Estimated     Dollar Amount      confirmation        Monthly      Total Payments
 Name of Creditor     Property Description    Claim Amount     Limit, if any     Interest Rate   Payment Amount     Plus Interest
1 Kellogg Midwest     2013          Chevy    $21,816.00      %      $           7.5%             $200.00          $24,534.00
FCU                   Silverado



               2) Secured Claims to which § 506 Valuation is applicable:

                            a.  None. If “None” is checked, the rest of § 6(B)(2) need not be completed or
                               reproduced.
                            b. Claims listed in this subsection are debts secured by personal property not described in
                               the prior paragraph of this plan, 6(B)(1)(b). These claims will be paid either the value of
                               the secured property or the amount of the claim, whichever is less, with interest as
                               provided below. The portion of a claim that exceeds the value of the secured property
                               will be treated as an unsecured claim. In this District, the value of the secured property is
                               determined by the proof of claim, subject to the right of the Debtor to object to such
                               valuation.

                                                Estimated
                                                 Value of
                                               Security or   Pre-confirmation
                                              Amount Owed     Interest Rate &        Post-          Minimum
                                               (use lowest    Dollar Amount      confirmation       Monthly       Total Payments
 Name of Creditor     Property Description       amount)       Limit, if any     Interest Rate   Payment Amount     Plus Interest
1 Kellogg Midwest     2005 Pontiac G6        $1,803.00       %      $           7.5%             $                $2,027.00
FCU

2          Nebraska   Household Goods &      $2,150.00       %     $            1.0%             $                $2,183.00
Furniture Mart        Furnishings



     C. Surrender of Property

          1)  None. If “None” is checked, the rest of § 6(C) need not be completed or reproduced.

     D. Lien Avoidance and Lien Stripping

          1)  None. If “None” is checked, the rest of § 6(D) need not be completed or reproduced.

PART 7.        EXECUTORY CONTRACTS/LEASES

     A. The Debtor assumes the executory contract/lease referenced below and provides for the regular
        contract/lease payment to be included in the Chapter 13 plan. All other executory contracts and unexpired
        leases are rejected. Any pre-petition arrearage will be cured in monthly payments as noted below:
Case 19-80657-TLS            Doc 11      Filed 05/10/19 Entered 05/10/19 16:10:44                       Desc Main
                                         Document     Page 6 of 9


    B. Check One

         1)  None. If “None” is checked, the rest of § Part 7 need not be completed or reproduced.

PART 8.      CO-SIGNED UNSECURED DEBTS

    A.  None. If “None” is checked, the rest of § Part 8 need not be completed or reproduced.

PART 9.      UNSECURED CLAIMS

    A. Allowed unsecured claims shall be paid pro rata from all remaining funds.

PART 10.     ADDITIONAL PROVISIONS

    A. If there are no resistances/objections to confirmation of this plan or after all objections are resolved, the
       Court may confirm the plan without further hearing.

    B. Property of the estate, including the Debtor’s current and future income, shall revest in the Debtor at the
       time a discharge is issued, and the Debtor shall have the sole right to use and possession of property of the
       estate during the pendency of this case.

    C. In order to obtain distributions under the plan, a creditor must file a proof of claim no later than 70 days
       after the filing of the petition except as provided in Rule 3002(c) of the Federal Rules of Bankruptcy
       Procedure.

    D. Unless otherwise provided in this plan or ordered by the Court, the holder of each allowed secured claim
       provided for by the plan shall retain its lien securing such claim as provided in 11 U.S.C. § 1325(a)(5)(B).

    E. After the bar date to file a proof of claim for non-governmental units passes, limited notice/service is
       approved for all post confirmation pleadings. Pleadings shall include applications for fees, amended plans
       and motions. Pleadings shall be served on all parties in interest. For purposes of this limited notice
       provision, a party in interest is a party whose interest is directly affected by the motion, a creditor who has
       filed a proof of claim, a party who has filed a request for notice, any governmental agency or unit that is a
       creditor and all creditors scheduled as secured or priority creditors. Any pleading filed with limited notice
       shall include a certificate of service specifically stating it was served with limited notice on all parties in
       interest pursuant to Neb. R. Bankr. P. 9013-1(E)(1). Failure to comply shall result in deferral of the
       motion until a proper certificate of service is filed.

PART 11.     NONSTANDARD PROVISIONS

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in this Local Form Plan or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective and void.

The following plan provisions will be effective only if there is a check in the box “included” at the end of the
opening Notice to Creditors and Debtors of this plan.
The total payment and interest amount listed under Part 6 for Creditors’ claims are an estimate
Debtors will continue to pay their student loan obligations directly to the student loan provider/servicer outside of
their chapter 13 plan.
Case 19-80657-TLS            Doc 11       Filed 05/10/19 Entered 05/10/19 16:10:44                      Desc Main
                                          Document     Page 7 of 9



                                    NOTICE OF RESISTANCE DEADLINE

ANY RESISTANCE TO THIS PLAN OR REQUEST FOR A HEARING MUST BE FILED IN WRITING
WITH THE BANKRUPTCY CLERK’S OFFICE (SEE ORIGINAL NOTICE OF BANKRUPTCY FOR
ADDRESS) AND SERVED ON THE ATTORNEY FOR THE DEBTOR AT THE ADDRESS LISTED
BELOW (OR SERVED ON THE DEBTOR, IF NOT REPRESENTED BY AN ATTORNEY), ON OR
BEFORE: JUNE 25, 2019. IF A TIMELY RESISTANCE OR REQUEST FOR A HEARING IS FILED AND
SERVED, THE BANKRUPTCY COURT WILL HANDLE THE RESISTANCE IN ACCORDANCE WITH
NEB. R. BANKR. P. 3015-2. IF THERE ARE NO OBJECTIONS TO THE PLAN AS FILED, THE COURT
MAY CONFIRM THE PLAN WITHOUT FURTHER HEARING.

                                          CERTIFICATE OF SERVICE

On May 10, 2019, the undersigned mailed a copy of this plan to all creditors, parties in interest and those requesting
notice by regular United States mail, postage prepaid. The parties to whom notice was mailed are either listed below
or on the attached mailing matrix. The undersigned relies on the CM/ECF system of the United States Bankruptcy
Court to provide service to the following: Kathleen A. Laughlin, Standing Chapter 13 Trustee District of Nebraska

Dated: May 10, 2019
                                             Robert White Honig,
                                             Bonnie Lynn Honig,
                                             Debtor(s)

                                             By: /s/ Thomas M McGuire
                                             Attorney Number: 22932
                                             Attorney Address: 920 S. 107th Ave., Suite 225
                                             Attorney Omaha, NE 68114
                                             Attorney Phone Number: 402-965-0775
                                             Attorney Fax Number: 402-939-0430
                                             Attorney Email Address: tom@mhlawoffices.com

By filing this document, the Attorney for the Debtor(s) or the Debtor(s) themselves, if not represented by an attorney
certify(ies) that wording and order of the provisions in this Chapter 13 plan are identical to those contained in the
Local Chapter 13 Plan for the United States Bankruptcy Court for the District of Nebraska, other than any
nonstandard provisions included in PART 11 of this plan.
Case 19-80657-TLS       Doc 11   Filed 05/10/19 Entered 05/10/19 16:10:44   Desc Main
                                 Document     Page 8 of 9




CACH, LLC                        Gurstel Law Firm PC         Evansville, IN 47732
Resurgent Capital                10110 Nicholas St #203
                                 Omaha, NE 68114             Portfolio Recovery
Services                                                     Po Box 41021
PO Box 10587                     Home Point Financial        Norfolk, VA 23541
Greenville, SC 29603-            Corporation
0587                             Attn: Correspondence        Portfolio Recovery
                                 Dept                        PRA Disputes Dept
Capital One                                                  140 Corporate Boulevard
PO Box 30285                     11511 Luna Road; Suite
                                 200                         Norfolk, VA 23502
Salt Lake City, UT 84130-
0285                             Farmers Branch, TX 75234    PRA Receivables
                                 Home Point Financial        Management, LLC
Chase Card Services                                          PO Box 41021
Attn: Bankruptcy                 Corporation
                                 c/o D. Anthony Sottile,     Norfolk, VA 23541
Po Box 15298
Wilmington, DE 19850             Authorized Agent            Rausch, Sturm, Israel,
                                 394 Wards Corner Road,      Enerson & Hornik
Citi/Sears                       Suite 180                   3209 W. 76th St, Suite
Citibank/Centralized             Loveland, OH 45140          301
Bankruptcy                                                   Minneapolis, MN 55435
Po Box 790034                    Katie Figgins
St Louis, MO 63179               1299 Farnam St #300         Resurgent Capital
                                 Omaha, NE 68102             Services
Citibank/The Home Depot                                      Po Box 10587
Attn:                            Kellogg Midwest Fcu
                                 9601 F St                   Greenville, SC 29603
Recovery/Centralized
Bankruptcy                       Omaha, NE 68127             Robert & Bonnie Honig
Po Box 790034                    Messerli & Kramer PA        8309 S 49th St
St Louis, MO 63179               3033 Campus Dr, Ste 250     Omaha, NE 68157
Dept of Ed / Navient             Plymouth, MN 55441          Roderick J. Kersch Jr
Attn: Claims Dept                Nebraska Furniture Mart     3209 W. 76th St, Suite
Po Box 9635                      Attn: Collections           301
Wilkes Barr, PA 18773            Po Box 2335                 Edina, MN 55435
Discover Bank                    Omaha, NE 68103             Sarpy County Attorney
Discover Products Inc            OneMain Financial           1210 Golden Gate Drive
PO Box 3025                      PO Box 140489               Papillion, NE 68046
New Albany, OH 43054-            Irving, TX 75014
3025                                                         Sarpy County Treasurer
                                 OneMain Financial           1210 Golden Gate Drive
Discover Financial               Attn: Bankruptcy            Papillion, NE 68046
Attn: Bankruptcy                 601 Nw 2nd Street
Department                                                   Shawn D. Flint
                                 Evansville, IN 47708        10110 Nicholas St #203
Po Box 15316
Wilmington, DE 19850             OneMain Financial           Omaha, NE 68114
                                 PO Box 3327                 Synchrony Bank/ JC
Case 19-80657-TLS      Doc 11   Filed 05/10/19 Entered 05/10/19 16:10:44   Desc Main
                                Document     Page 9 of 9



Penneys                         Synchrony Bank/Sams
Attn: Bankruptcy                Attn: Bankruptcy
Po Box 956060                   Po Box 965060
Orlando, FL 32896               Orlando, FL 32896
Synchrony Bank/Lowes            US Bank/RMS CC
Attn: Bankruptcy                Attn: Bankruptcy
Po Box 965060                   Po Box 5229
Orlando, FL 32896               Cincinnati, OH 45201
